              Case 1:20-cv-10803-CM Document 2 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IRIS MOLINA,
                               Plaintiff,
                                                             20-CV-10803 (CM)
                   -against-
                                                             ORDER OF DISMISSAL
HARVARD MAINTENANCE,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action, alleging that her employer discriminated against her on

the basis of her nation origin in violation of Title VII of the Civil Right Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17, and the New York State Human Rights Law, N.Y. Exec. Law §§ 290 to

297. The Court dismisses the complaint for the following reasons.

       Plaintiff has submitted to this Court a virtually identical complaint against Defendant

alleging that it discriminated against her on the basis of her national origin. That case is presently

pending before the Honorable Louis L. Stanton of this Court under docket number ECF 1:20-

CV-10993 (LLS). As this complaint raises the same claims, no useful purpose would be served

by litigating this duplicate lawsuit. Therefore, this complaint is dismissed without prejudice to

Plaintiff’s pending case under docket number ECF 1:20-CV-10993 (LLS).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint is dismissed as duplicative. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith, and
          Case 1:20-cv-10803-CM Document 2 Filed 01/07/21 Page 2 of 2




therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   January 7, 2021
         New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                                2
